Supreme Court of Kentucky
                                2019-SC-000438-MR


CHARLES LAMAR RICHARDSON                                          APPELLANT


              ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                 HONORABLE MITCH PERRY, JUDGE
                       CASE NO. 2015-CR-01542


COMMONWEALTH OF KENTUCKY                                            APPELLEE



               ORDER DENYING PETITION FOR REHEARING

     The Petition for Rehearing, filed by the APPELLANT, of the Memorandum

Opinion of the Court, rendered May 28, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: August 20, 2020.



                                       _______________________________________
                                       CHIEF JUSTICE JOHN D. MINTON, JR.